906 N.E.2d 554 (2009)
Norman LINDSEY, respondent,
v.
ILLINOIS CENTRAL RAILROAD COMPANY, petitioner.
No. 108026.
Supreme Court of Illinois.
May 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order denying leave to appeal in Lindsey v. Illinois Central Railroad Co., case No. 5-08-0642 (01/15/09), which denied defendant's petition for leave to appeal. The appellate court is further directed to allow the petition pursuant to Rule 306 and consider the matter on its merits.
THOMAS, J., took no part.